Case 2:07-cr-20069-JDC-KK Document 149 Filed 05/21/20 Page 1 of 3 PageID #: 1197



                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                          CASE NO. 2:07-CR-20069-01

 VERSUS                                            JUDGE JAMES D. CAIN, JR.

 HUGH SEBRON GRICE (01)                            MAGISTRATE JUDGE KAY


                                MEMORANDUM ORDER

        Before the court is a Motion for Compassionate Release [doc. 144] filed by Hugh

 Sebron Grice. Mr. Grice seeks early release under 18 U.S.C. § 3582(c)(1)(A) based on his

 age and health history, in light of the COVID-19 pandemic. The government opposes the

 motion. Doc. 148.

                                              I.
                                       BACKGROUND

        Following his conviction of possession of firearms in furtherance of drug trafficking

 crimes, a violation of 18 U.S.C. § 924(c), Mr. Grice was sentenced in this court on February

 12, 2009, to a 360-month term of imprisonment. Docs. 61, 86, 89. His conviction and

 sentence were upheld on appeal and his motion to vacate under 28 U.S.C. § 2255 was

 denied on August 17, 2012. Docs. 111, 125.

        Mr. Grice is currently incarcerated at the Federal Correctional Institute at Beaumont,

 Texas. He requests compassionate release under 18 U.S.C. § 3582(c)(1)(A), arguing that

 he is at an increased risk of complications from COVID-19 because of his age (58 years

 old) and a history of heart disease, high blood pressure, and diabetes. Doc. 144. He also
Case 2:07-cr-20069-JDC-KK Document 149 Filed 05/21/20 Page 2 of 3 PageID #: 1198



 notes that he has completed over half of his sentence and has maintained a good behavioral

 record since his incarceration in March 2007. Id. The government opposes the motion, on

 the grounds that Mr. Grice has not exhausted his administrative remedies with the Bureau

 of Prisons. Doc. 148.

                                              II.
                                    LAW & APPLICATION

        A sentence of imprisonment may only be modified by the district court in limited

 circumstances. Dillon v. United States, 560 U.S. 817, 825 (2010). The court may reduce a

 term of imprisonment for “extraordinary and compelling reasons” so long as they are

 “consistent with applicable policy statements issued by the Sentencing Commission.” 18

 U.S.C. § 3582(c)(1)(A). Following passage of the First Step Act in 2018, inmates may use

 this provision to directly petition the court for compassionate release. The court may only

 act, however, “upon motion of the Director of the Bureau of Prisons, or upon motion of the

 defendant after the defendant has fully exhausted all administrative rights to appeal a

 failure of the Bureau of Prisons to bring a motion on [his] behalf or the lapse of 30 days

 from the receipt of such a request . . . whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A).

 Accordingly, the inmate is required to exhaust his administrative remedies with the BOP

 before bringing such a request to the court and exhaustion is a jurisdictional prerequisite

 for the court’s ability to grant relief. See, e.g., United States v. Johnson, 2020 WL 1663360,

 at *3–*6 (D. Md. Apr. 3, 2020); United States v. Koons, 2020 WL 1940570 (W.D. La. Apr.

 21, 2020).




                                              -2-
Case 2:07-cr-20069-JDC-KK Document 149 Filed 05/21/20 Page 3 of 3 PageID #: 1199



        Mr. Grice does not indicate whether he has pursued administrative remedies through

 the BOP before making this request. The government represents that it confirmed that Mr.

 Grice “made a request for release to home confinement through [the BOP]” but “has not

 made an administrative request . . . for compassionate release.” Doc. 148, p. 2. As the

 government notes, the request for home confinement cannot be held to exhaust a request

 for compassionate release since the two forms of relief are analyzed under different criteria

 and subject to different review processes within the BOP. See 18 U.S.C. § 3624(c) (home

 confinement provisions); see also Pub. L. 116-136, § 12003(b)(2) (CARES Act provision

 extending home confinement). Additionally, as other courts in this district have held, the

 COVID-19 situation does not create an exception to the statutory exhaustion requirements.

 E.g., United States v. Wright, 2020 WL 1976828, at *3 (W.D. La. Apr. 24, 2020).

 Accordingly, the request for compassionate release is unexhausted and the court is without

 jurisdiction to consider it.

                                           III.
                                        CONCLUSION

        For the reasons described above, Mr. Grice’s Motion for Compassionate Release is

 DENIED, without prejudice to his right to renew it upon a showing of administrative

 exhaustion.

        THUS DONE AND SIGNED in Chambers on this 21st day of May, 2020.


                         _________________________________________
                                    JAMES D. CAIN, JR.
                             UNITED STATES DISTRICT JUDGE




                                              -3-
